5 F.3d 539NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
SELTZER SISTER BOTTLING COMPANY, INC., Plaintiff-Appellant,v.SOURCE PERRIER, S.A., Perrier Group of America, Inc., andGreat Waters of France, Inc., Defendants-Appellees.
No. 92-15391.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 2, 1993.*Decided Sept. 14, 1993.

1
Appeal from the United States District Court for the Northern District of California, No. CV-90-01468-MHP;  Marilyn H. Patel, District Judge, Presiding.


2
N.D.Cal.


3
AFFIRMED.


4
Before:  REAVLEY,** PREGERSON, and FERNANDEZ, Circuit Judges

ORDER

5
The judgment of the district court is AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable Thomas M. Reavley, United States Circuit Judge, United States Court of Appeals for the Fifth Circuit, sitting by designation